This is a proceeding under the Local Improvement act in the county court of LaSalle county and involves the same facts and arises out of the proceeding considered by this court inVillage of Crotty v. Domm, (ante, p. 228.) For a full statement of the facts reference is made to the opinion in that case. This appeal is from an order of the court overruling the objections of appellants herein to the jurisdiction of the court over them. Appellee has filed in this cause a motion to dismiss the appeal for the reason that it was not prayed during the term of court at which the order complained of was entered. Appellants limited their appearance *Page 427 
in the proceeding and objected to the jurisdiction of the court because of insufficiency of notice.
The proceeding, as shown by the placita, was begun to the March, 1929, law term of the county court of LaSalle county. The petition was filed on March 29, 1929. The March law term of that court begins on the first Monday of March. The May law term convenes on the second Monday of May, which in 1929 was May 13. On May 6, one of the days of the March law term, as shown by the placita in the record filed herein, the objection to the jurisdiction of appellants was overruled and default entered against them. On May 24, 1929, the same being one of the regular days of the May law term of that court, appellants prayed and were allowed an appeal from the order entered against them on May 6. They were allowed thirty days in which to file a bill of exceptions.
By section 92 of the Practice act appeals shall be prayed for and allowed at the terms at which the judgment and order or decree appealed from is rendered. The appeal in this case was not taken in compliance with that section. Appeals are statutory and the statutory provisions must be followed.
Appellants argue that the order overruling their objections to jurisdiction, and their appeal, occurred on days of the May probate term, which began on the first Monday in May. The record filed by them, however, does not bear out this contention but the placita throughout that record shows the proceeding to have been conducted during the March and May law terms of that court.
The appeal was not prayed within the time required by statute, and the motion to dismiss the appeal must therefore be allowed.
Appeal dismissed. *Page 428